Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lederman (US 4646628).
Regarding Claim 1, Lederman discloses a Dutch oven divider assembly 14, 16 being configured to divide a Dutch oven 10 into a plurality of compartments for simultaneous cooking a variety of foods, said assembly comprising: a plurality of buckets 14, each of said buckets 14 being insertable into a Dutch oven 10 (see figures 1-3), said buckets 14 conforming to each other in the Dutch oven 10 to define a plurality of compartments in the Dutch oven 10 (see figures 1-3); said plurality of buckets 14 is configured to facilitate the Dutch oven 10 to simultaneously cook a variety of foods (Col. 1, Lines 23-28), each of said buckets 14 being fluidly discrete from each other when said buckets 14 are positioned in the Dutch oven 10 (See figures 1-3);  said buckets 14 are configured to inhibit the variety of foods from mixing with each other (See figures 1-3), each of said buckets 14 being comprised of a thermally conductive material such that said buckets 14 are in thermal communication with the Dutch oven 10 (Col. 1, Lines 23-28 and Col. 2, Lines 49-55, Note: as the buckets 14 are capable of use with an electrical heating source the buckets 14 are inherently formed of a thermally conductive material); said buckets 14 are configured to cook the variety of foods (Col. 1, Lines 23-28), said plurality of buckets 14 releasably engaging each other when said buckets 14 are positioned in the Dutch oven 10 (Col. 1, Lines 23-28); and a coupler 16 being attached to respective one of said buckets 14, said coupler 16 releasably engaging an adjacent one of said buckets 14 with respect to said respective bucket 14 for attaching said respective bucket 14 and said adjacent bucket 14 together (Col. 2, Lines 16-19, Figs. 1-3).
Regarding Claim 2, Lederman discloses each of said buckets 14 has a bottom wall 36 and an outer wall 34, 40 extending upwardly therefrom, said outer wall 34, 40 having a distal edge 42 with respect to said bottom wall 36 to define an opening into said buckets 14, said outer wall 34 having a first side and a second side (Col. 2, Lines 29-37, Figs. 2 and 3).
Regarding Claim 3, Lederman discloses said first side is concavely arcuate with respect to said second side thereby facilitating said first side to conform to curvature of an outer wall 20 of the Dutch oven 10 (Col. 2, Lines 20-21 and Lines 29-31, Figs. 2 and 3).
Regarding Claim 4, Lederman discloses said second side of said outer wall of said buckets 14 abuts each other when said buckets 14 are positioned in the Dutch oven 10 (See Figures 1 and 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lederman (US 4646628), in view of Getachew et al. (US 6382452).
Regarding Claim 5, Lederman does not explicitly disclose said coupler comprises a leg extending away from said distal edge of said outer wall corresponding to said second side and a foot being spaced from and extending downwardly along said second side to define a coupling space between said foot and said second side.
Getachew discloses a divider assembly 10, said assembly comprising: a plurality of buckets 13; each of said buckets 13 has a bottom wall (not labeled, see abstract and figs. 2-5) and an outer wall 14-16 extending upwardly therefrom, said outer wall 14-16 having a distal edge 17, 19 with respect to said bottom wall to define an opening (not labeled, see figure 3) into said buckets 13, said outer wall 14-16 having a first side and a second side (Col. 3, Line -Col. 4, Line 5, Figs. 1-4); and a coupler 21; said coupler 21 being attached to respective one of said buckets 13, said coupler 21 releasably engaging an adjacent one of said buckets 13 with respect to said respective bucket 13 for attaching said respective bucket 13 and said adjacent bucket 13 together; said coupler 21 comprises a leg 22 extending away from said distal edge 17, 19 of said outer wall 14-16 corresponding to said second side and a foot 23 being spaced from and extending downwardly along said second side to define a coupling space between said foot 23 and said second side (Col. 4, Lines 15-20, Figs. 3 and 5-7) for the benefit of providing separably detachable containers (Col. 1, Lines 42-46). It would have been obvious to one of ordinary skill in the art to modify the buckets of Lederman by providing the coupler of Getachew, for the benefit of providing separably detachable containers.
Regarding Claim 6, the combination as applied to claim 5 remains as previously applied. The combination discloses said coupling space insertably receives said distal edge 17, 19 of said outer wall 14-16 corresponding to said second side of said adjacent bucket 13 (See Figure 7 of Getachew).
Regarding Claim 7, Lederman discloses a Dutch oven divider assembly 14, 16 being configured to divide a Dutch oven 10 into a plurality of compartments for simultaneous cooking a variety of foods, said assembly comprising: a plurality of buckets 14, each of said buckets 14 being insertable into a Dutch oven 10 (see figures 1-3), said buckets 14 conforming to each other in the Dutch oven 10 to define a plurality of compartments in the Dutch oven 10 (see figures 1-3); said plurality of buckets 14 is configured to facilitate the Dutch oven 10 to simultaneously cook a variety of foods (Col. 1, Lines 23-28), each of said buckets 14 being fluidly discrete from each other when said buckets 14 are positioned in the Dutch oven 10 (See figures 1-3);  said buckets 14 are configured to inhibit the variety of foods from mixing with each other (See figures 1-3), each of said buckets 14 being comprised of a thermally conductive material such that said buckets 14 are in thermal communication with the Dutch oven 10 (Col. 1, Lines 23-28 and Col. 2, Lines 49-55, Note: as the buckets 14 are capable of use with an electrical heating source the buckets 14 are inherently formed of a thermally conductive material); said buckets 14 are configured to cook the variety of foods (Col. 1, Lines 23-28), said plurality of buckets 14 releasably engaging each other when said buckets 14 are positioned in the Dutch oven 10 (Col. 1, Lines 23-28); each of said buckets 14 has a bottom wall 36 and an outer wall 34, 40 extending upwardly therefrom, said outer wall 34, 40 having a distal edge 42 with respect to said bottom wall 36 to define an opening into said buckets 14, said outer wall 34 having a first side and a second side (Col. 2, Lines 29-37, Figs. 2 and 3) and a coupler 16 being attached to respective one of said buckets 14, said coupler 16 releasably engaging an adjacent one of said buckets 14 with respect to said respective bucket 14 for attaching said respective bucket 14 and said adjacent bucket 14 together (Col. 2, Lines 16-19, Figs. 1-3).
Lederman does not explicitly disclose said coupler comprising a leg extending away from said distal edge of said outer wall corresponding to said second side and a foot being spaced from and extending downwardly along said second side to define a coupling space between said foot and said second side, said coupling space insertably receiving said distal edge of said outer wall corresponding to said second side of said adjacent bucket.
Getachew discloses a divider assembly 10, said assembly comprising: a plurality of buckets 13; each of said buckets 13 has a bottom wall (not labeled, see abstract and figs. 2-5) and an outer wall 14-16 extending upwardly therefrom, said outer wall 14-16 having a distal edge 17, 19 with respect to said bottom wall to define an opening (not labeled, see figure 3) into said buckets 13, said outer wall 14-16 having a first side and a second side (Col. 3, Line -Col. 4, Line 5, Figs. 1-4); and a coupler 21; said coupler 21 being attached to respective one of said buckets 13, said coupler 21 releasably engaging an adjacent one of said buckets 13 with respect to said respective bucket 13 for attaching said respective bucket 13 and said adjacent bucket 13 together; said coupler 21 comprises a leg 22 extending away from said distal edge 17, 19 of said outer wall 14-16 corresponding to said second side and a foot 23 being spaced from and extending downwardly along said second side to define a coupling space between said foot 23 and said second side (Col. 4, Lines 15-20, Figs. 3 and 5-7); said coupling space insertably receives said distal edge 17, 19 of said outer wall 14-16 corresponding to said second side of said adjacent bucket 13 (See Figure 7); for the benefit of providing separably detachable containers (Col. 1, Lines 42-46). It would have been obvious to one of ordinary skill in the art to modify the buckets of Lederman by providing the coupler of Getachew, for the benefit of providing separably detachable containers.
Regarding Claim 8, the combination as applied to claim 7 remains as previously applied. Lederman discloses said said outer wall of each of said buckets 14 has a primary side 34, a secondary side 40 and a tertiary side 40, said primary side 34 being concavely arcuate with respect to a center point of said bucket 14 such that said primary side 34 conforms to the curvature of the outer wall 20 of the Dutch oven 10 (Col. 2, Lines 20-21 and Lines 29-31, Figs. 1-3), said second side 40 intersecting said tertiary side 40 at an angle such that each of said buckets 14 has a wedge shape (See Figs. 1 and 3).
Regarding Claim 9, the combination as applied to claim 8 remains as previously applied. The combination discloses a plurality of said couplers 21 is provided, each of said couplers 21 being positioned on said secondary side of said outer wall 14-16 of a respective one of said buckets 13, each of said couplers 21 releasably engaging said tertiary side 15 of said outer wall 14-16 of an adjacent one of said buckets 13 for attaching said plurality of buckets 13 together (See Getachew, Col. 3, Line 58-Col. 4, Line 7, Figs. 1-7).
Regarding Claim 10, Lederman discloses a Dutch oven divider system 14 comprising: a Dutch oven 10 having an outer wall 20 (See figure 1); a plurality of buckets 14, each of said buckets 14 being insertable into a Dutch oven 10 (see figures 1-3), said buckets 14 conforming to each other in the Dutch oven 10 to define a plurality of compartments in the Dutch oven 10 (see figures 1-3); said plurality of buckets 14 is configured to facilitate the Dutch oven 10 to simultaneously cook a variety of foods (Col. 1, Lines 23-28), each of said buckets 14 being fluidly discrete from each other when said buckets 14 are positioned in the Dutch oven 10 (See figures 1-3);  said buckets 14 are configured to inhibit the variety of foods from mixing with each other (See figures 1-3), each of said buckets 14 being comprised of a thermally conductive material such that said buckets 14 are in thermal communication with the Dutch oven 10 (Col. 1, Lines 23-28 and Col. 2, Lines 49-55, Note: as the buckets 14 are capable of use with an electrical heating source the buckets 14 are inherently formed of a thermally conductive material); said buckets 14 are configured to cook the variety of foods (Col. 1, Lines 23-28), said plurality of buckets 14 releasably engaging each other when said buckets 14 are positioned in the Dutch oven 10 (Col. 1, Lines 23-28); each of said buckets 14 has a bottom wall 36 and an outer wall 34, 40 extending upwardly therefrom, said outer wall 34, 40 having a distal edge 42 with respect to said bottom wall 36 to define an opening into said buckets 14, said outer wall 34, 40 having a first side and a second side; said first side being concavely arcuate with respect to said second side thereby facilitating said first side to conform to curvature of an outer wall 20 of said Dutch oven 10, said second side of said outer wall 34, 40 of said buckets 14 abutting each other when said buckets 14 are positioned in said Dutch oven 10 (Col. 2, Lines 29-37, Figs. 2 and 3) and a coupler 16 being attached to respective one of said buckets 14, said coupler 16 releasably engaging an adjacent one of said buckets 14 with respect to said respective bucket 14 for attaching said respective bucket 14 and said adjacent bucket 14 together, said coupler 16 being positioned on said second side of said outer wall 34, 40 of said respective bucket 14 (Col. 2, Lines 16-19, Figs. 1-3).
Lederman does not explicitly disclose said coupler comprising a leg extending away from said distal edge of said outer wall corresponding to said second side and a foot being spaced from and extending downwardly along said second side to define a coupling space between said foot and said second side, said coupling space insertably receiving said distal edge of said outer wall corresponding to said second side of said adjacent bucket.
Getachew discloses a divider assembly 10, said assembly comprising: a plurality of buckets 13; each of said buckets 13 has a bottom wall (not labeled, see abstract and figs. 2-5) and an outer wall 14-16 extending upwardly therefrom, said outer wall 14-16 having a distal edge 17, 19 with respect to said bottom wall to define an opening (not labeled, see figure 3) into said buckets 13, said outer wall 14-16 having a first side and a second side (Col. 3, Line -Col. 4, Line 5, Figs. 1-4); and a coupler 21; said coupler 21 being attached to respective one of said buckets 13, said coupler 21 releasably engaging an adjacent one of said buckets 13 with respect to said respective bucket 13 for attaching said respective bucket 13 and said adjacent bucket 13 together; said coupler 21 comprises a leg 22 extending away from said distal edge 17, 19 of said outer wall 14-16 corresponding to said second side and a foot 23 being spaced from and extending downwardly along said second side to define a coupling space between said foot 23 and said second side (Col. 4, Lines 15-20, Figs. 3 and 5-7); said coupling space insertably receives said distal edge 17, 19 of said outer wall 14-16 corresponding to said second side of said adjacent bucket 13 (See Figure 7); for the benefit of providing separably detachable containers (Col. 1, Lines 42-46). It would have been obvious to one of ordinary skill in the art to modify the buckets of Lederman by providing the coupler of Getachew, for the benefit of providing separably detachable containers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/Primary Examiner, Art Unit 3726